Case 3:19-cr-00105-MHL Document1 Filed 07/17/19 Page 1 of 7 PagelD# 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

Eastern District of Virginia

 

 

CLERK, US. DISTRICT COURT

 

 

 

 

United States of America ) RICHMOND. VA
v. )
) Case No. )
RICKEY L. JONES s19MI097 6 COON
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 2019, in the county of Hampton City in the
Eastern District of Virginia , the defendant(s) violated:
Code Section Offense Description
Title 21, U.S.C., Section 846. Conspiracy to distribute cocaine hydrochloride

This criminal complaint is based on these facts:

See Attached Affidavit.

@ Continued on the attached sheet.

  

Ce ‘omplainant’s signggure

TFO Cory R. Arrington, DEA

Printed name and title

 

 
    

Sworn to before me and signed in my presence.

ISf -
David J. Novak

Date: Ty IZ 2G United States Magistafe Judge
Judge's signature

City and state: Richmond, Virginia Honorable David J. Novak, U.S. Magistrate Judge
Printed name and title

 

 
Case 3:19-cr-00105-MHL Document 1 Filed 07/17/19. Page 2 of 7 PagelD# 2

         

   

 

 

       

 

 

 

    

      

 

mtn ws oarmst ate eat at a
l :
a ie ; 2.6 0 tee FS Pals Sag Pe vs bias
oy ots _ fot . ,
i “as eS, is
4 . a) { RL fo. . . °
cat ca = - . . ne
. st " RL, ine ay ge eg th ee tT oS
joc . Co . Boa eM ets Peet i
i / took, a . .
i . be beg ho. : .
: . moog
: : in * tote
mn - ree ~~ .
° :
4
+ —— a
k VR , . v :
the - ~ “ f :
Py ; /
. 4
Ae . 4 tot
COM Ee og wd
Mad ued . Leletan t Paints gree 2 an
gs Whoo ; Po a alae
7 - 1¢ +
faetper « melkt
a Ms Seer m
2 fsctnty boleh of oo Cnty .
. - ‘
‘
wae ett ’ adhe’
lef : wn
‘
\ . .
‘ JY .
‘ : 4 wet te :
. st
“\ ft \a\
a FE teen - ceeece
. ; Stays Pb fheney &
rn yy : MOH: ae myadt ~ - x we a om
apetae tt 2? ey gs ee . A t : ee.
ATE Spi DP ir ah acces feesteey , WAS a 5
yt WARSM 253 ees - , Ao gh Ao} -
. - wos ow . . . Jf of to ~ me ‘ e wy fe
: Pe hs 4
am (. Fi -
byt oe Bn :

   

 
Case 3:19-cr-00105-MHL Document1 Filed 07/17/19 Page 3 of 7 PagelD# 3

FFIDAVIT IN RT. INAL LAI

1. I, Cory R. Arrington, a Task Force Officer with the Drug Enforcement
Administration (DEA), Department of Justice, Eastern District of Virginia, being duly sworn,
states as follows:

Introduction

2. lama law enforcement officer of the United States within the meaning of Title
18, United States Code, Section 2510(7). I am therefore, an officer of the United States who
is empowered to conduct investigation of, and to make arrest for, the offenses enumerated in
Title 21. I have been employed with the Chesterfield County Police Department since
February 2011. I have been assigned to the DEA as a Task Force Officer since February
2019. I have conducted investigations into the unlawful possession, possession with the
intent to distribute, distribution of controlled substances, and the associated conspiracies in
violation of Title 21, United States Code, Sections 841 (a)(1) and 846, and Title 18, United
States Code, Section 1956.

3. I present this affidavit in support of a criminal complaint for Rickey Jones,
charging that in or about March 2019, Jones did knowingly conspire to possess with intent to
distribute cocaine hydrochloride, in violation of Title 21, United States Code § 846. All
information contained in this affidavit is either based on your affiant’s personal knowledge
and observations, or the knowledge and observations of cooperating sources and other law
enforcement officers. This affidavit is not intended to include every fact and matter known
to your affiant or the United States. I have set forth only those facts necessary to support

probable cause for this action.
Case 3:19-cr-00105-MHL Document1 Filed 07/17/19 Page 4 of 7 PagelD# 4

4. The facts set forth in this Affidavit are based on my personal participation in this
investigation and from information provided by Special Agents, Task Force Agents, and |
Police Officers (collectively referred to as the “Agents”) from various federal, state, and local
law enforcement agencies, and on my experience, training, and background as a DEA Task
Force Officer. This affidavit is prepared solely for establishing probable cause to support this
criminal complaint. I have not included every fact known to me concerning this
investigation and have set forth only the facts necessary to support the issuance of an arrest
warrant.

Probable Cause
5. In June of 2016, DEA agents met with a confidential source (hereinafter referred to as
CS-1) who provided information on a known narcotics trafficker Shareef ATKINS. CS-1
informed law enforcement that ATKINS traffics multiple kilograms of cocaine and
heroin from Washington D.C. to Richmond, Virginia. DEA conducted surveillance on

ATKINS verifying his frequent travels from Washington D.C. to Richmond, Virginia.

6. In September 2018, agents received information from a second source of information that
ATKINS was continuing to traffic multiple kilograms of cocaine and heroin from
Washington D.C. to Richmond, Virginia. In the following months, agents conducted
extensive physical and electronic surveillance on ATKINS and succeeded in identifying
members of his drug organization and his methods of operation. Agents observed that
ATKINS, and his father Norman JEFFERSON, were using multiple vehicles to travel
from suspected stash locations in Washington D.C to Richmond, Virginia while

transporting bags suspected of containing narcotics and narcotics proceeds.
Case 3:19-cr-00105-MHL Document1 Filed 07/17/19 Page 5 of 7 PagelD# 5

7. Beginning in October 2018, agents observed that both ATKINS and JEFFERSON were
traveling to Hampton, Virginia. Physical and electronic surveillance revealed that
ATKINS and JEFFERSON were meeting with known drug trafficker Rickey JONES in
Hampton. Agents observed that JONES frequently met JEFFERSON at an apartment
rented by JONES located at 10 Twin Lakes Circle in Hampton. Agents observed
JEFFERSON leaving this location carrying a bag of suspected drug proceeds after
meeting with JONES. Agents found the utilization of this apartment to be consistent with
a "stash location" or secondary storage location. Surveillance confirmed that JONES
primarily lived at 524 Holloman Drive in Hampton. Agents also subpoenaed and
analyzed phone records to find that JEFFERSON and JONES were calling each other

during the date and time of these transactions.

8. On March 12, 2019, agents observed ATKINS and JEFFERSON leaving a suspected
stash location in Washington D.C. and traveling south towards the Richmond area.
Agents conducted a traffic stop in Henrico County, and in the vehicle JEFFERSON was
driving, they recovered approximately four kilograms of cocaine hydrochloride. Later in
the same night, agents conducted a traffic stop in Henrico County on the vehicle
ATKINS was driving and recovered approximately three kilograms of cocaine
hydrochloride. All seven kilograms seized from these traffic stops tested positive at the
DEA Mid Atlantic Lab for cocaine hydrochloride for a total weight of approximately

7000 grams.
Case 3:19-cr-00105-MHL Document1 Filed 07/17/19 Page 6 of 7 PagelD# 6

9. Agents executed search warrants at two stash locations in Washington D.C. utilized by
ATKINS and JEFFERSON and recovered approximately nine additional kilograms of
cocaine and approximately five kilograms of heroin, along with firearms and large sums
of U.S. currency. The cocaine recovered during the traffic stops from ATKINS and
JEFFERSON was found to have the same packaging material as the cocaine recovered at
the stash locations, both labeled with logo "AMG." The cell phone seized from
JEFFERSON the night of his arrest received numerous incoming phone calls from

JONES' cell phone number.

10. On March 19, 2019, agents executed state search warrants at JONES' primary residence
located at 524 Holloman Drive, as well as his suspected stash apartment located at 10

Twin Lakes Circle Apartment 2B, both located in Hampton, Virginia.

11. JONES was taken into custody during the execution of the search warrant at his primary
residence at 524 Holloman Drive. Agents seized bags of suspected cocaine and heroin,
three .45 caliber handguns, and large sums of U.S. currency at his location. JONES was
read Miranda warnings, which he stated he understood. JONES confessed to living at this
residence and that there were multiple firearms inside this residence. The cocaine and

heroin seized from this location are currently being tested at the DEA Mid Atlantic Lab.

12. At the suspected stash location, 10 Twin Lakes Circle apartment, agents recovered
approximately one kilogram of suspected cocaine hydrochloride, one kilogram of

suspected heroin, two Springfield XD40 handguns, scales, packaging material, large
Case 3:19-cr-00105-MHL Document1 Filed 07/17/19 Page 7 of 7 PagelD# 7

sums of U.S. currency, and an hydraulic press used to recompress cocaine and heroin.
Documents belonging to JONES were recovered in this residence. JONES was the only
person on the lease for this apartment, and JONES had a key to this apartment on his
person during his arrest. The cocaine and heroin seized from this residence is currently
being tested at the DEA Mid Atlantic Lab; however, through training and experience,912
Green I know the substances seized from both locations to be consistent with cocaine
hydrochloride and heroin based on color, texture, and odor.
Conclusion
11. Based upon the above facts and my training and experience, there exists probable cause
to believe that in or about March 2019, Rickey Jones did knowingly conspire with others to
possess with intent to distribute cocaine hydrochloride, a Schedule II controlled substance, in

violation of Title 21, United States Code, Section 846.

12. I respectfully request that an arrest warrant be issued, authorizing any agent of the Drug
Enforcement Administration, with proper assistance, to execute the arrest of Rickey Jones for
violation of Title 21, United States Code § 846. I declare under penalty of perjury that the
statements above are true and correct to the best of my knowledge and belief.

()

Cory R. Arrington, Task Force Officer
Drug Enforcement Administration

    

Sworn to and subscribed before me
this _ 17 day of July 2019
in the City of Richmond, VA.

 

 

United States Macist\ “Jo WO
